DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich on Dec. 16, 2021.  It is further confirmed that the set of “proposed claim amendments” submitted on 12/08/2021 has been accepted and entered as a latest set of amended claims and the current examiner’s amendment is amended further from that set of amended claims.

3.	The application has been amended as follows: 

		Claim 1.       (Currently Amended) An inflatable tube for an inflatable slide, comprising:
	an interior surface extending from a first longitudinal end of the inflatable tube to a second longitudinal end of the inflatable tube opposite the first longitudinal end;
	an exterior surface opposite the interior surface, the exterior surface including a land portion located proximate the first longitudinal end; 
	a channel portion extending from the second longitudinal end, the channel portion including an attachment portion located proximate a distal longitudinal end of the channel portion, wherein the interior surface of the attachment portion is attached to the land portion of the exterior surface; 
	a seam tape bonded to the interior surface at the first longitudinal end and the second longitudinal end, [[and]] wherein the channel portion defines a cable channel located along the seam tape and extending parallel to the first longitudinal end, the second longitudinal end, and the seam tape; 
	a cable through the cable channel; and 
	a readiness indicator sign attached to a first end of the cable, wherein a second end of the cable is attached to a toe end of the inflatable tube, wherein a length of the cable is configured to translate the readiness indicator sign into the cable channel in response to the toe end of the inflatable tube translating to a fully deployed position. 

	Claims 2-3.	(Cancelled) 

	Claim 6. 	(Currently Amended) The inflatable tube of claim 4, wherein the cable channel extends from the second longitudinal end to a location where the adhesive bonds 

	Claim 8. 	(Currently Amended) An inflatable slide, comprising: 
	a first inflatable tube including a first integral cable channel portion extending from at least one of a head end or a toe end of the first inflatable tube; 
	a second inflatable tube coupled to the at least one of the head end or the toe end of the first inflatable tube, wherein a first attachment portion of the first integral cable channel portion is coupled to a first exterior surface of the second inflatable tube
extending from to the second interior surface of the second inflatable tube, wherein the first integral cable channel portion defines an upper cable channel at a first joint formed by the seam tape between the first inflatable tube and the second inflatable tube, and wherein the upper cable channel extends along the first joint in a circumferential direction. 

	Claim 15.	(Currently Amended) A method of assembling an inflatable structure, the method comprising: 
	attaching a first seam tape to a first internal surface of a first inflatable tube at a toe end of the first inflatable tube; 
	coupling a second inflatable tube to the first inflatable tube by attaching the first seam tape to a second internal surface of the second inflatable tube at a head end of the second inflatable tube; and 
	coupling a first attachment portion of a first cable channel portion of the first inflatable tube to a first exterior surface of the second inflatable tube, wherein the first cable channel portion extends from the toe end of the first inflatable tube, and wherein the first cable channel portion defines a first cable channel by the first seam tape between the toe end of the first inflatable tube and the head end of the second inflatable tube, and wherein the first cable channel extends along the first joint in a circumferential direction. 


	locating the first inflatable tube on a third inflatable tube; 
	attaching a second seam tape to a third internal surface of the third inflatable tube at a toe end of the third inflatable tube; 
	coupling a fourth inflatable tube to the third inflatable tube by attaching the second seam tape to a fourth internal surface of the fourth inflatable tube at a head end of the fourth inflatable tube; and 
	coupling a second attachment portion of a second cable channel portion of the third inflatable tube to a second exterior surface of the fourth inflatable tube, wherein the second cable channel portion extends from the toe end of the third inflatable tube, and wherein the second cable channel portion defines a second cable channel extending in the circumferential direction at a second joint formed by the second seam tape between the toe end of the third inflatable tube and the head end of the fourth inflatable tube. 

4.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to an inflatable tube for inflatable slide.  Each independent has unique distinct feature “a seam tape bonded to the interior surface at the first tube end and the second tube end, wherein the channel portion defines a cable channel located along the seam tape and extending parallel to the first tube end, the second tube end, and the seam tape; a cable through the cable channel; and a readiness indicator sign attached to a first end of the cable, wherein a second end of the cable is attached to a toe end of the inflatable tube, wherein a length of the cable is configured to translate the readiness indicator sign into the cable channel in response to the toe end of the inflatable tube translating to a fully deployed position.” in combination with the manner claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685      

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685